DETAILED ACTION
Claims 1-15 are pending.


Specification
Claims 8 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).    In particular, claim 8 depends from claim 5 and claim 4, and claim 9 depends from claim 8.  Accordingly, claims 8-9 have not been further treated on the merits.


Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “each set of scan data” is recited.  The limitation is unclear as to whether "each set of scan data" is different scan data from "a set of scan data" or if "each set of scan data" is the same as “a set of scan data.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation “it” is recited.  The limitation is ambiguous as to what the pronoun is referring to.  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the scan data).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  The limitation “the scan data” is recited.  The limitation is unclear as to whether "the scan data" is different scan data from "a set of scan data" or if "the scan data" is the same as “a set of scan data.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  The limitation “the supply” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The limitation “the supply” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The limitation “scan data” is recited.  The limitation is unclear as to whether "scan data" is different scan data from "a set of scan data" or if "scan data" is the same as “a set of scan data.”  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The limitation “the scan data” is recited.  The limitation is unclear as to whether "the scan data" is different scan data from "a set of scan data" or if "the scan data" is the same as “a set of scan data.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The limitation “the objects” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The limitation “the objects” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation “the object” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The limitation “it” is recited.  The limitation is ambiguous as to what the pronoun is referring to.  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the object).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The limitation “the scan data” is recited.  The limitation is unclear as to whether "the scan data" is different scan data from "a set of scan data" or if "the scan data" is the same as “a set of scan data.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The limitation “one of the scan data sets” is recited.  The limitation is unclear as to whether “one of the scan data sets” is different scan data from "a set of scan data" or if “one of the scan data sets” is the same as “a set of scan data.”  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The limitation “the object” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The limitation “each set of scan data” is recited.  The limitation is unclear as to whether "each set of scan data" is different scan data from "a set of scan data" or if "each set of scan data" is the same as “a set of scan data.”  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,223,052; 10,585,207; and 11,275,194. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.


App. No. 17/649847
U.S. Patent No. 9,223,052
U.S. Patent No. 10,585,207
U.S. Patent No. 11,275,194
1. A cargo scanning system comprising: a plurality of scanners each arranged to scan a respective object and generate a set of scan data, processing means arranged to process each set of scan data to determine whether it meets a predetermined threat condition, a plurality of workstations, and data management means arranged to direct data that meets the threat condition to one of the workstations for analysis.
Claim 1
Claim 1
Claim 1
2. A system according to claim 1, further comprising storage means arranged to store the scan data, wherein the data management means is arranged to control the storage means to control the supply of data to the processing means.
Claim 2
Claim 1
Claim 2
3. A system according to claim 1 wherein the data management means is arranged to control the supply of scan data to the workstations.
Claim 3
Claim 2
Claim 1
4. A system according to claim 1 wherein each workstation includes a user input to enable a user to provide an input allocating the scan data to one of a plurality of threat categories.
Claim 4
Claim 7

5. A system according to claim 1 further comprising a cargo movement control means arranged to control movement of the objects through the scanners.
Claim 1
Claim 1

6. A system according to claim 5 further comprising a holding bay wherein the movement control means is arranged to hold one of the objects in the holding bay in response to the object meeting the threat condition.
Claim 7
Claim 8

7. A system according to claim 6 wherein the movement control means is arranged to cause the object to bypass the holding bay if it does not meet the threat condition.
Claim 8
Claim 9

8. A system according to claim 5 when dependent on claim 4 further comprising a checking area wherein the movement control means is arranged to control movement of one of the objects to the checking area if a user input allocates it to a predetermined threat category.
Claim 7
Claim 1

9. A system according to claim 8 wherein the movement control means is arranged to control movement of an object so as to bypass the checking area if the user input does not allocate it to the predetermined threat category.
Claim 8
Claim 9

10. A system according to claim 4 wherein the data management means is arranged to generate a control data set including a representation of a threat object and to monitor the threat category to which a user allocates the scan data.
Claim 5
Claim 1

11. A system according to claim 10 wherein the data management means is arranged to generate the control data set by modifying one of the scan data sets so as to include a representation of a threat object.
Claim 6
Claim 12

12. A system according to claim 9 wherein the data management means is arranged to monitor the threat categories allocated by a plurality of workstation users to modified data sets, and to generate a profile of the accuracy of each user's allocation.
Claim 9
Claim 11

13. A system according to claim 1 wherein the processing means is arranged to receive at least one set of secondary data associated with the object and to process the secondary data as well as the image data to determine whether the threat condition is met.
Claim 10
Claim 3

14. A system according to claim 13 wherein the secondary data comprises at least one of the following: weighbridge data, chemical detector data, gamma ray detector data and neutron sensor data.
Claim 11
Claim 4

15. A method of scanning cargo comprising: providing a plurality of scanners, scanning a respective object with each of the scanners to generate a respective set of scan data, processing each set of scan data to determine whether it meets a predetermined threat condition, and directing data that meets the threat condition to one of a plurality of workstations for analysis.
Claim 1
Claim 1
Claim 16




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a) as being unpatentable by U.S. Patent Publication No. 2007/0280502 (Paresi et al.).


Claim 1:
The cited prior art describes the cargo scanning system comprising: (Paresi et al.: “The application discloses a system and methods for remote access and analysis of data collected about items under inspection.” Abstract; paragraphs 0001, 0005, 0006, 0007)
a plurality of scanners each arranged to scan a respective object and generate a set of scan data, (Paresi et al.: “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” Abstract; paragraphs 0008, 0009, 0010; figures 1, 6A, 6B)
processing means arranged to process each set of scan data to determine whether it meets a predetermined threat condition, (Paresi et al.: “The data is transmitted to one or more remote stations, where the data is remotely analyzed to determine whether the item contains a potential threat, such as, for example, explosives or other contraband.  Data may be aggregated so that correlations between data collected for different items may be used to more accurately detect threats.” abstract; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” paragraph 0032; paragraphs 0008, 0009, 0010, 0032; figures 2, 4, 6A, 6B)
a plurality of workstations, and (Paresi et al.: “one or more remote expert stations 210” paragraph 0029; paragraphs 0008, 0009, 0010, 0022, 0023, 0029, 0030; figures 2, 6A, 6B)
data management means arranged to direct data that meets the threat condition to one of the workstations for analysis. (Paresi et al.: “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042; figures 2, 3, 4, 6A, 6B)

Claim 2:
The cited prior art describes the system according to claim 1, further comprising storage means arranged to store the scan data, wherein the data management means is arranged to control the storage means to control the supply of data to the processing means. (Paresi et al.: “In the illustrated embodiment, master control station server 622 acquires an image after an EDAC, such as 608A or 608B, indicates level one analysis on the image has been completed and that further analysis has been required.  In response to such an indication, master control station server 622 may route that image to one of the baggage viewing stations 606A .  . . 606D.” paragraph 0066; “The data is transmitted to one or more remote stations, where the data is remotely analyzed to determine whether the item contains a potential threat, such as, for example, explosives or other contraband.  Data may be aggregated so that correlations between data collected for different items may be used to more accurately detect threats.” abstract; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” paragraph 0032; paragraphs 0008, 0009, 0010, 0032, 0038, 0040, 0046, 0048, 0066, 0067, 0071, 0076, 0100, 0101, 0103, 0108; figures 2, 4, 6A, 6B)

Claim 3:
The cited prior art describes the system according to claim 1 wherein the data management means is arranged to control the supply of scan data to the workstations. (Paresi et al.: “Master control station 622 will also route image data on that item under inspection to a search work station located at that search station.” paragraph 0069; “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042, 0060, 0061, 0062, 0063, 0064, 0065, 0066, 0067, 0068, 0069, 0070; figures 2, 3, 4, 6A, 6B)

Claim 4:
The cited prior art describes the system according to claim 1 wherein each workstation includes a user input to enable a user to provide an input allocating the scan data to one of a plurality of threat categories. (Paresi et al.: “Each baggage viewing station may include other input or output devices, such as a keyboard, a mouse or other pointing devices.  These input and output devices allow a user to provide inputs to the system after analyzing data routed to the baggage viewing station by master control server 622.  Based on inputs entered by a human operator using one of the baggage viewing stations 606A .  . . 606D, master control station server 622 may generate command information destined for baggage handling system 660 to appropriately route the item under inspection.  In the embodiment illustrated, master control station server communicates over the network with the EDAC 608A or 608B that forwarded the information for analysis.  The EDAC then accesses the interface with baggage handling system 660 to cause the item under inspection to be routed as appropriate based on the screening decision communicated by master control station server 622.  However, in an embodiment in which baggage handling system 660 is connected to the same network as master control station server 622, master control station server 622 may communicate directly with baggage handling system 660 over that network.” paragraph 0067; “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042, 0065, 0066, 0067, 0068, 0070; figures 2, 3, 4, 6A, 6B)

Claim 5:
The cited prior art describes the system according to claim 1 further comprising a cargo movement control means arranged to control movement of the objects through the scanners. (Paresi et al.: “Alternatively, the item under inspection may be routed to a holding area so that a scanner may be used to obtain images of other items while the image of an item under inspection containing a suspicious object is being further analyzed.” paragraph 0060; “Baggage handling system 660 delivers items under inspection to the input of a scanner and can route items from the output to an appropriate location based on the result of screening performed by the networked security system.” paragraph 0056; “In the system of FIG. 5, each level of screening may eliminate certain inspected items as "cleared," i.e., containing no potential threats, and send only suspect items on for further screening, such that fewer and fewer items are analyzed by each higher level of screening.  Any number of levels of screening, whether remote or local, can be supported by such a system, according to the present invention.  The number of levels, and arrangement and locations of local and remote screening stations, may be arranged to suit a particular application or organization of an airport or airline, or the like.” paragraph 0053; “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” abstract; paragraphs 0008, 0009, 0010, 0053, 0055, 0056, 0057, 0058, 0060, 0061, 0062; figures 1, 6A, 6B)

Claim 6:
The cited prior art describes the system according to claim 5 further comprising a holding bay wherein the movement control means is arranged to hold one of the objects in the holding bay in response to the object meeting the threat condition. (Paresi et al.: “Alternatively, the item under inspection may be routed to a holding area so that a scanner may be used to obtain images of other items while the image of an item under inspection containing a suspicious object is being further analyzed.” paragraph 0060; “Baggage handling system 660 delivers items under inspection to the input of a scanner and can route items from the output to an appropriate location based on the result of screening performed by the networked security system.” paragraph 0056; “In the system of FIG. 5, each level of screening may eliminate certain inspected items as "cleared," i.e., containing no potential threats, and send only suspect items on for further screening, such that fewer and fewer items are analyzed by each higher level of screening.  Any number of levels of screening, whether remote or local, can be supported by such a system, according to the present invention.  The number of levels, and arrangement and locations of local and remote screening stations, may be arranged to suit a particular application or organization of an airport or airline, or the like.” paragraph 0053; “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” abstract; paragraphs 0008, 0009, 0010, 0053, 0055, 0056, 0057, 0058, 0060, 0061, 0062; figures 1, 6A, 6B)

Claim 7:
The cited prior art describes the system according to claim 6 wherein the movement control means is arranged to cause the object to bypass the holding bay if it does not meet the threat condition. (Paresi et al.: “Conversely, if processing at the EDAC identifies no suspicious regions in the image, the EDAC may send commands to baggage handling system 660 indicating that the specific item under inspection is cleared.  Baggage handling system 660 may then route the item as appropriate for cleared items, such as by routing the item to a loading area for baggage to be loaded on an airplane or routing the item to a retrieval area where passengers may retrieve their carry on luggage that has been cleared.” paragraph 0061“Alternatively, the item under inspection may be routed to a holding area so that a scanner may be used to obtain images of other items while the image of an item under inspection containing a suspicious object is being further analyzed.” paragraph 0060; “Baggage handling system 660 delivers items under inspection to the input of a scanner and can route items from the output to an appropriate location based on the result of screening performed by the networked security system.” paragraph 0056; “In the system of FIG. 5, each level of screening may eliminate certain inspected items as "cleared," i.e., containing no potential threats, and send only suspect items on for further screening, such that fewer and fewer items are analyzed by each higher level of screening.  Any number of levels of screening, whether remote or local, can be supported by such a system, according to the present invention.  The number of levels, and arrangement and locations of local and remote screening stations, may be arranged to suit a particular application or organization of an airport or airline, or the like.” paragraph 0053; “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” abstract; paragraphs 0008, 0009, 0010, 0053, 0055, 0056, 0057, 0058, 0060, 0061, 0062, 0063; figures 1, 6A, 6B)

Claim 8:
Although claim 8 has not been treated further on the merits due to the claim objection described above, to expedite prosecution, a rejection of claim 8 would be as follows: 
The cited prior art describes the system according to claim 5 when dependent on claim 4 further comprising a checking area wherein the movement control means is arranged to control movement of one of the objects to the checking area if a user input allocates it to a predetermined threat category. (Paresi et al.: “Each baggage viewing station may include other input or output devices, such as a keyboard, a mouse or other pointing devices.  These input and output devices allow a user to provide inputs to the system after analyzing data routed to the baggage viewing station by master control server 622.  Based on inputs entered by a human operator using one of the baggage viewing stations 606A .  . . 606D, master control station server 622 may generate command information destined for baggage handling system 660 to appropriately route the item under inspection.  In the embodiment illustrated, master control station server communicates over the network with the EDAC 608A or 608B that forwarded the information for analysis.  The EDAC then accesses the interface with baggage handling system 660 to cause the item under inspection to be routed as appropriate based on the screening decision communicated by master control station server 622.  However, in an embodiment in which baggage handling system 660 is connected to the same network as master control station server 622, master control station server 622 may communicate directly with baggage handling system 660 over that network.” paragraph 0067; “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042, 0053, 0055, 0056, 0057, 0058, 0060, 0061, 0062, 0063, 0065, 0066, 0067, 0068; figures 2, 3, 4, 6A, 6B)

Claim 9:
Although claim 9 has not been treated further on the merits due to the claim objection described above, to expedite prosecution, a rejection of claim 9 would be as follows: 
The cited prior art describes the system according to claim 8 wherein the movement control means is arranged to control movement of an object so as to bypass the checking area if the user input does not allocate it to the predetermined threat category. (Paresi et al.: “Each baggage viewing station may include other input or output devices, such as a keyboard, a mouse or other pointing devices.  These input and output devices allow a user to provide inputs to the system after analyzing data routed to the baggage viewing station by master control server 622.  Based on inputs entered by a human operator using one of the baggage viewing stations 606A .  . . 606D, master control station server 622 may generate command information destined for baggage handling system 660 to appropriately route the item under inspection.  In the embodiment illustrated, master control station server communicates over the network with the EDAC 608A or 608B that forwarded the information for analysis.  The EDAC then accesses the interface with baggage handling system 660 to cause the item under inspection to be routed as appropriate based on the screening decision communicated by master control station server 622.  However, in an embodiment in which baggage handling system 660 is connected to the same network as master control station server 622, master control station server 622 may communicate directly with baggage handling system 660 over that network.” paragraph 0067; “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042, 0053, 0055, 0056, 0057, 0058, 0060, 0061, 0062, 0063, 0065, 0066, 0067, 0068; figures 2, 3, 4, 6A, 6B)

Claim 10:
The cited prior art describes the system according to claim 4 wherein the data management means is arranged to generate a control data set including a representation of a threat object and to monitor the threat category to which a user allocates the scan data. (Paresi et al.: “In addition, the transmitted data may include identification data in addition to the X-ray data so as to link or identify the X-ray data with a particular item under inspection.” Paragraph 0036; “When baggage viewing station 606A .  . . 606D are constructed to allow an operator to input information identifying specific areas of an item under inspection to be searched, this indication may appear on the display of the search work station 610A or 610B, thereby guiding a human searcher to a specific area of the item under inspection.” Paragraph 0068; “In one embodiment, the occurrence of suspect items transmitted to a next higher level may be tracked via an electronic or automated system that may alert an expert at a next higher level when a certain frequency of suspect items have been noted in a single airport, in geographically related airports, on particular flight patterns, or in any type of pattern that may pose some kind of possible threat.” Paragraph 0106; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” Paragraph 0032; paragraphs 0035, 0036, 0037, 0038, 0039, 0041, 0047, 0048, 0049, 0068, 0069, 0101, 0106, 0107)

Claim 11:
The cited prior art describes the system according to claim 10 wherein the data management means is arranged to generate the control data set by modifying one of the scan data sets so as to include a representation of a threat object. (Paresi et al.: “In addition, the transmitted data may include identification data in addition to the X-ray data so as to link or identify the X-ray data with a particular item under inspection.” Paragraph 0036; “When baggage viewing station 606A .  . . 606D are constructed to allow an operator to input information identifying specific areas of an item under inspection to be searched, this indication may appear on the display of the search work station 610A or 610B, thereby guiding a human searcher to a specific area of the item under inspection.” Paragraph 0068; “In one embodiment, the occurrence of suspect items transmitted to a next higher level may be tracked via an electronic or automated system that may alert an expert at a next higher level when a certain frequency of suspect items have been noted in a single airport, in geographically related airports, on particular flight patterns, or in any type of pattern that may pose some kind of possible threat.” Paragraph 0106; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” Paragraph 0032; paragraphs 0035, 0036, 0037, 0038, 0039, 0041, 0047, 0048, 0049, 0068, 0069, 0101, 0106, 0107)

Claim 13:
The cited prior art describes the system according to claim 1 wherein the processing means is arranged to receive at least one set of secondary data associated with the object and to process the secondary data as well as the image data to determine whether the threat condition is met. (Paresi et al.: “In addition, remote analysis facilitates fusion of information with information obtained by inspecting baggage.  Such information may include information about the national threat level, or about the identify of an individual passenger.” paragraph 0023; “The inspection machine may include, for example, a single-energy X-ray scanner, a dual-energy X-ray scanner, a CT scanner, a magnetic resonance imaging (MRI) scanner, a nuclear quadrapole resonance (NQR) scanner, any nuclear-based imaging scanner or gamma scanning system, or a combination of such scanners.” paragraph 0026; paragraphs 0023, 0026, 0042, 0043, 0047, 0048, 0049)

Claim 14:
The cited prior art describes the system according to claim 13 wherein the secondary data comprises at least one of the following: weighbridge data, chemical detector data, gamma ray detector data and neutron sensor data. (Paresi et al.: “The inspection machine may include, for example, a single-energy X-ray scanner, a dual-energy X-ray scanner, a CT scanner, a magnetic resonance imaging (MRI) scanner, a nuclear quadrapole resonance (NQR) scanner, any nuclear-based imaging scanner or gamma scanning system, or a combination of such scanners.” paragraph 0026; paragraphs 0023, 0026, 0042, 0043, 0047, 0048, 0049)

Claim 15:
The cited prior art describes the method of scanning cargo comprising: (Paresi et al.: “The application discloses a system and methods for remote access and analysis of data collected about items under inspection.” Abstract; paragraphs 0001, 0005, 0006, 0007)
providing a plurality of scanners,  (Paresi et al.: “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” Abstract; paragraphs 0008, 0009, 0010; figures 1, 6A, 6B)
scanning a respective object with each of the scanners to generate a respective set of scan data, (Paresi et al.: “The system includes one or more data collection stations, each of which may include an X-ray scanner that scans the items under inspection to obtain data about the items.” Abstract; “In this example, the system includes two levels of screening: a level one inspection station 104, and a level two inspection station 106.  Items of baggage 100 that are not cleared by the level one station 104 may be transported to the level two inspection station 106 for further examination.” paragraph 0025; paragraphs 0008, 0009, 0010, 0024, 0025, 0026, 0027, 0028, 0029, 0032; figures 1, 2, 4, 6A, 6B)
processing each set of scan data to determine whether it meets a predetermined threat condition, and (Paresi et al.: “The data is transmitted to one or more remote stations, where the data is remotely analyzed to determine whether the item contains a potential threat, such as, for example, explosives or other contraband.  Data may be aggregated so that correlations between data collected for different items may be used to more accurately detect threats.” abstract; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” paragraph 0032; paragraphs 0008, 0009, 0010, 0032; figures 2, 4, 6A, 6B)
directing data that meets the threat condition to one of a plurality of workstations for analysis. (Paresi et al.: “computer processor and threat detection software that may automatically analyze the X-ray data obtained by the X-ray scanner and automatically decide whether or not to transfer the X-ray data to the remote expert station based upon, for example, particular threat detection algorithms” paragraph 0033; “The present invention provides a system and methods for remote analysis of data collected at another location.  Screening decisions may be made regarding the objects based on the remote analysis.” paragraph 0022; paragraphs 0008, 0009, 0010, 0023, 0033, 0034, 0035, 0036, 0037, 003, 0039, 0040, 0041, 0042; figures 2, 3, 4, 6A, 6B)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2007/0280502 (Paresi et al.) in view of U.S. Patent No. 7,257,189 (Modica et al.).


Claim 12:
Paresi et al. does not explicitly describe generation of a profile of the accuracy of each user’s allocation as described below.  However, Modica et al. teaches the generation of a profile of the accuracy of each user’s allocation as described below.  
The cited prior art describe a system according to claim 9 wherein the data management means is arranged to monitor the threat categories allocated by a plurality of workstation users to modified data sets, and to generate a profile of the accuracy of each user's allocation. (Modica et al.: “When the operator believes that a threat item image appears on the screening system, the operator indicates such via an indicating means.  The system is capable of recording, storing and transmitting individual operator performance data relating to proper detections, missed detections, and false alarms, i.e., when an operator indicates that a threat item image appears when no such image actually appears on the screening system.” Abstract; col. 9, lines 24-32; Paresi et al.: “In addition, the transmitted data may include identification data in addition to the X-ray data so as to link or identify the X-ray data with a particular item under inspection.” Paragraph 0036; “When baggage viewing station 606A .  . . 606D are constructed to allow an operator to input information identifying specific areas of an item under inspection to be searched, this indication may appear on the display of the search work station 610A or 610B, thereby guiding a human searcher to a specific area of the item under inspection.” Paragraph 0068; “In one embodiment, the occurrence of suspect items transmitted to a next higher level may be tracked via an electronic or automated system that may alert an expert at a next higher level when a certain frequency of suspect items have been noted in a single airport, in geographically related airports, on particular flight patterns, or in any type of pattern that may pose some kind of possible threat.” Paragraph 0106; “In this embodiment, the displayed X-ray image may include indications of potential threats that may have been detected by the software.  For example, the image may include a threat polygon, or a highlighted region that may correspond to a potential threat located within the item under inspection.” Paragraph 0032; paragraphs 0035, 0036, 0037, 0038, 0039, 0041, 0047, 0048, 0049, 0068, 0069, 0101, 0106, 0107)
One of ordinary skill in the art would have recognized that applying the known technique of Paresi et al., namely, networked security inspection stations, with the known techniques of Modica et al., namely, certifying operators of x-ray inspection systems, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Paresi et al. to provide a networked security inspection system with operators to review the possible threats with the teachings of Modica et al. to track each individual operator’s performance data would have been recognized by those of ordinary skill in the art as resulting in an improved cargo scanning system (i.e., monitoring the performance of the operators indicating the potential threats of Paresi et al. based on the teachings of tracking user performance in Modica et al.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116